 

Case 1:19-mc-20215-FA|\/| Document 9 Entered on FLSD Docket 02/11/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20215-CIV-MORENO

IN RE APPLICATION OF THE FREE
AND SOVEREIGN MEXICAN STATE
OF QUINTANA ROO FOR JUDICIAL
ASSISTANCE PURSUANT TO

28 U.S.C. § 1782,

/

 

ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

THIS CAUSE came before the Court upon the Motion to Appear Pro Hac Vice (D.E. 7),
filed on Janua[! 16, 2019.

THE COURT has considered the motion and the pertinent portions of the record, and
being otherwise fully advised in the premises, it is

ADJUDGED that the motion is GRANTED. Attorney Jason H. Berland is admitted pro
hac vice to practice before this Court on the above-styled case. The Clerk of the Court shall
provide electronic notice of all filings on this docket to Jason H. Berland at the following email

address: jason.berland@ibkrnlaw.com.

 

b
DONE AND ORDERED in Charnbers at Miami, Florida, this j of February 2019.
FED A. ORENO

UNITED STATES DISTRICT JUDGE
Copies provided to:

Counsel of Record

